Name: Council Regulation (EEC) No 3552/88 of 14 November 1988 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, originating in Morocco (1989)
 Type: Regulation
 Subject Matter: Africa;  tariff policy
 Date Published: nan

 No L 311 /2 Official Journal of the European Communities 17. 11, 88 COUNCIL REGULATION (EEC) No 3552/88 of 14 November 1988 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, originating in Morocco (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, floricultural products originating in Cyprus, Israel - and Jordan (3), as amended by Regulation (EEC) No 3551 /88 (4) ; whereas these favourable tariff arrangements apply only to imports in respect of which certain price conditions are observed :Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rate laid down for those Quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it seems advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volume of such quantties as they may need, under the conditions and according to the procedures specified in Article 1 (3) ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas Article 2 of the .Additional Protocol to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (') provides that fresh cut flowers and flower buds, falling within the combined nomenclature codes appearing in Article 1 , originating in that country, may be imported into the Community at reduced rates of customs duty within the limits of an annual Community tariff quota for 300 tonnes . Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of quota shares allocated to that economic union may be carried out by any of its members, Whereas, within the limits of that quota, the duties applicable are to be abolished progressively over the same periods and in accordance with the same time tables as laid down in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas, for the period 1 November 1986 to 31 October 1989, the quota duties are to be equal to 62,5 % of the basic duties from 1 November to 31 December 1988 and to 50 % of the basic duties from 1 January to 31 October 1989 ; whereas, within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic are to apply duties calculated in accordance with Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down the arrangements for trade between Spain and Portugal and Morocco and Syria (2) ; whereas the quota in question should therefore be opened for the period 1 November 1988 to 31 October 1989 : HAS ADOPTED THIS REGULATION Article 1 Whereas large-flowered and small-flowered roses and unifloral and multifloral carnations are covered by these quotas only subject to the conditions laid down by Council Regulation (EEC) No 4088787 of 21 December 1987 establishing conditions for the application of preferential customs duties on imports of certain 1 . From 1 November 1988 to 31 October 1989, the customs duties applicable to imports into the Community of the products listed below, originating in Morocco, shall be suspended at the level and within the limits of the Community tariff quota indicated. (') OJ No L 224, 13 . 8 . 1988 , p. 18 . 2) OJ No L 287, 20. 10 . 1988, p. 1 . (3) OJ No L 382, 31 . 12. 1987, p. 22. (4) See page 1 of this Official Journal . 17. 11 . 88 Official Journal of the European Communities No L 311 /3 Amount of quota (in tonnes) Quota dutv (%)Order No CN code Description 09.1152 3000603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 10 11 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared :  Fresh :   From 1 November to 31 May   From 1 June to 31 October From 1 November to 31 December 1988 : 10,6 From 1 January to 31 May 1989 : 8,5 From 1 June to 31 October 1989 : 12 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 opened in such a way that imports may be charged without interruption against their accumulated shares of the quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for as long as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limits of the quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 3189/88 . 2. Eligibility for the quota may be interrupted for large-flowered and small-flowered roses and unifloral and multifloral carnations if it is found at Community level that the price conditions laid down by Regulation (EEC) No 4088/87 are not being observed. In such cases, the Commission shall adopt regulations re-establishing the duties applicable to the products in question and, where appropriate, re-introducing this Regulation on the dates and in respect of the products and periods indicated in the Regulations in question . 3 . If imports of products covered by this quota are made, or are foreseen within a maximum period of 14 calendar days at the latest, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the available balance of the quotas so permits. 4. If a Member State does not use up the quantities drawn within the 14 days, it shall return the remaining unused portion as soon as possible, by telex addressed to the Commission. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1988 . Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 (3) are This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Council The President Y. POTTAKIS